

115 HR 4813 IH: Wireless Internet Focus on Innovation in Spectrum Technology for Unlicensed Deployment Act
U.S. House of Representatives
2018-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4813IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2018Mr. Costello of Pennsylvania introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Comptroller General of the United States to conduct a study to evaluate the role of
			 unlicensed spectrum in offloading broadband traffic, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Wireless Internet Focus on Innovation in Spectrum Technology for Unlicensed Deployment Act or the WIFI STUDy Act. 2.GAO study on the role of unlicensed spectrum in offloading broadband traffic (a)In generalNot later than 60 days after the date of the enactment of this Act, the Comptroller General of the United States shall initiate a study of—
 (1)the role that unlicensed spectrum plays in the development of the proliferation of Internet-connected devices;
 (2)the role of unlicensed spectrum in managing Internet protocol traffic on licensed wireless or other broadband networks;
 (3)the economic benefits to providers and subscribers that WiFi provides in assisting with Internet traffic management; and
 (4)the potential avenues for, and barriers to, broad deployment of gigabit WiFi service in spectrum bands below 6 gigahertz at a scale that allows for rapid expanded use of new consumer devices.
 (b)ReportNot later than 18 months after initiating the study required by subsection (a), the Comptroller General shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study that sets forth the findings, conclusions, and recommendations, if any, of the study.
			